SUMMERS, Justice.
Certiorari was granted on December 2, 1977 to review a ruling of the trial judge granting a jury trial on one count of a four-count indictment and a judge trial on the remaining three counts, and his refusal to conduct the judge trial out of the presence of the jury.
On December 19, 1977 before the case was heard in this Court the State elected to sever the offenses against the defendant pursuant to Article 495.1 of the Code of Criminal Procedure and relevant principles announced in State v. Carter, 352 So.2d 607 (La.1977), and State v. Holstead, 354 So.2d 493 (La.1977). The issues presented by the defense application for writs is therefore moot. If the defendant still so desires, he may, in each case, be tried by the judge or jury.
For the reasons assigned, the writ is recalled and the matter is declared moot.